June 24, 2015
                                  APPEAL NO:       03-14-00655-CR

                                            IN   THE

                                  THIRD    COURT    OF    APPEALS

                                  AT AUSTIN,       TEXAS



                                     NATHANIEL FRAZIER,
                                  APPELLANT      PRO     SE•

                                                 VS.

                                  THE STATE OF TEXAS,
                                     APPELLEE




       APPEAL OF CAUSE NUMBER D-13-0958-SA FROM THE 391ST JUDICIAL
        DISTRICT   COURT   OF   TOMGREEN     COUNTY


                                                                                  RECEIVED
           FIRST MOTION    FOR EXTENTION OF TIME TO FILE APPELLANT'!

       PRO SE BRIEF OR RESPONSE           TO ANDER'S       BRIEF                   M 2 4 2015
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:                              THIRD COURT OF ArPEA'S


       Comes Now NATHANIEL FRAZIER/"Appellant"                 pro se/ and moves the Court
to extend the deadline for filing his brief (or response) by 90 days.
In support/ Appellant would show the following:


                                                   I.

  On iluly 15/ 2014/ the Iiry found Appellant guilty of Assault/Family Violence Impedinq
Breath/Circulation. The Judge assessed punishment at (18) years imprisonment in the Texas
Depactmsnt of Criminal Justice.
                                                 II.

  On May 10/ 2015/ Appellant received notice by Certified mail/ signature requested by
3bhn B ConnalLy mail room supervisor/ of appeal attorney's filed Anders brief and notice
that Appellant had a riqht to file a pro se brief or response to the Anders brief.

     iJ?
   0nf>PZjUA<f2B15-the Appellant record was first made available to Appellant. The deadline
for filing Appellant's br:ief or response isx_.7jujj/ 2015.
                                                 IV.

  This is Appellant's first request for extention. Appellant is unable to meet the deadline
for the following reasons: I a.) limited acceo^ to the law few hours a day/ b.) layman to
the law thereby slowing down my research, c.) innerent delay's with the prison law library's
next-day shepardizing and intra-loan s/stem/ d.) limited legal resources., and e.) outdated

                                                 (1)
books that require additional time to receive material/ to research/ prepare/ and deliver
documents to the Court].
                                              V.

   For the.reasons stated above/ Appellant respectfully request an additional 90 days to
complete the pro se brief or response in support of Appellant's appeal.
                                              VI.

  Appellant prays that the Court grant this motion and extend the time to file Appellant's
pro se brief or response by &0 days/ extending the deadline to.




                                                                       Respectfully Submitted/
                                                                       NATHANIEL.FRAZIER
                                                                      fOmhiMm.fAa^^
                                                                      Appellant/ Pro se
                                                                      CONNALLY UNIT TDC#1942796

                                                                      899   FM   632

                                                                      KENEDY/ TEXAS    78119



                                   CERTIFICATE      OF   SERVICE



                                   *fi—of_ik.0_V_,
        This to certify that on thej.2 of_jJiCi_Srl/     2015, a true and correct cop/ of the
above and foregoing document was served on the THIRD COURT OF APPEALS, POST OFFICE BOX
 12547, AUSTIN, TEXAS 78711, by Uni:ed States Postal Service (Certified) Mail.


                                     UNSWORN DECLARATION



I NATHANIEL FRAZIER, BEING PRESENTLY INCARCERATED IN 2E)HN B CONNALLY UNIT IN CARNES COUNTY,
TEXAS/ declare under penalty of perjury that the foregoing is true and correct.
      "Executed on theJ£-    day of-J^-l^-, 2015. A£

Under both Federal Law (28 U.S-C. Section 1746) and State Law ( U.T.C.A. Civil Practices
and Remedies Code, Section 132.001-132.003)/ offenders incarcerated in Texas may use an
unsworn declaration under penalty of perjury in place of a written declaration, verification
/ certification oath or affidavit sworn before a Notary Public.




CC:   FILE

      DISTRICT   ATTORNEY



                                              (2)
•si
Q)
•si


l\)
in
4*.             -j
•si             a
                fc-»
                in
•si
                •

                -C




      a
Tk-S'-R


P^=> a-
      o
      •5^

            ^
  18,
                       «= a   c